       Case 4:18-cv-00268-CW Document 51 Filed 10/11/18 Page 1 of 5



 1 BRADLEY S. PHILLIPS (SBN 85263)           CHARLES F. ROBINSON (SBN 113197)
   brad.phillips@mto.com                     charles.robinson@ucop.edu
 2 MUNGER, TOLLES & OLSON LLP                MARGARET L. WU (SBN 184167)
   350 South Grand Avenue                    margaret.wu@ucop.edu
 3 Fiftieth Floor                            UNIVERSITY OF CALIFORNIA
   Los Angeles, California 90071-3426        Office of the General Counsel
 4 Telephone:     (213) 683-9100             1111 Franklin Street, 8th Floor
   Facsimile:     (213) 687-3702             Oakland, CA 94607-5200
 5                                           Telephone:     (510) 987-9800
   BRYAN H. HECKENLIVELY (SBN 279140)        Facsimile:     (510) 987-9757
 6 bryan.heckenlively@mto.com
   ELIZABETH A. KIM (SBN 295277)
 7 elizabeth.kim@mto.com
   MUNGER, TOLLES & OLSON LLP
 8 560 Mission Street
   Twenty-Seventh Floor
 9 San Francisco, California 94105-2907
   Telephone:     (415) 512-4000
10 Facsimile:     (415) 512-4077

11 Attorneys for Defendants THE REGENTS OF
   THE UNIVERSITY OF CALIFORNIA, JANET
12 NAPOLITANO, NICHOLAS B. DIRKS, CAROL
   T. CHRIST, STEPHEN C. SUTTON, JOSEPH D.
13
   GREENWELL, MARGO BENNETT, ALEX
14 YAO, LEROY HARRIS, MARC DECOULODE,
   AND JOEY WILLIAMS
15

16                           UNITED STATES DISTRICT COURT
17              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
18
19 JOHN JENNINGS, et al.,                    Case No. 18-CV-00268-CW
20              Plaintiff,                   CORRECTED STIPULATION AND
                                             [PROPOSED] ORDER CONTINUING
21        vs.                                INITIAL CASE MANAGEMENT
                                             CONFERENCE
22 REGENTS OF THE UNIVERSITY OF
   CALIFORNIA, et al.,                       Judge:    Hon. Claudia Wilken
23
             Defendants.
24

25

26

27

28

                                                                          18-cv-00268-CW
     STIPULATION AND [PROPOSED] ORDER CONTINUING INITIAL CASE MANAGEMENT CONFERENCE
        Case 4:18-cv-00268-CW Document 51 Filed 10/11/18 Page 2 of 5



 1                                             STIPULATION
 2          In support of this Stipulation, the Parties state as follows:

 3          WHEREAS, an Initial Case Management is set for November 6, 2018;

 4          WHEREAS, pursuant to the Parties’ February 12, 2018 Stipulation, Defendants

 5 Napolitano, Dirks, Christ, Sutton, Greenwell, Bennett, Yao, Harris, DeCoulode, and Williams (the

 6 “UC Defendants”) moved to dismiss Plaintiffs’ First Amended Complaint on March 26, 2018,

 7 which the Court has taken under advisement;

 8          WHEREAS, the UC Defendants contend that Plaintiffs’ FAC must be dismissed pursuant

 9 to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) and the Parties agree that it would be

10 inefficient and premature to proceed with the initial Case Management Conference or the

11 associated Rule 26(f) joint report in light of the pending motion to dismiss;

12          WHEREAS, the Court has previously continued the Initial Case Management Conference

13 by stipulation from June 26, 2018 to September 4, 2018, and again from September 4, 2018 to

14 November 6, 2018 on the same basis.

15          NOW THEREFORE, Plaintiffs and Defendants through their counsel of record stipulate

16 and respectfully request that the Court order the following:

17              1. The Initial Case Management Conference set for November 6, 2018 should be

18                 CONTINUED to December 18, 2018;
19              2. All other dates tied to the Initial Case Management Conference should be

20                 continued accordingly

21 DATED: October 11, 2018

22

23
                                                By:         /s/ William J. Becker, Jr.
24                                                  WILLIAM J. BECKER, JR.
                                                Attorney for Plaintiffs
25

26

27

28


                                                        -1-                18-cv-00268-CW
      STIPULATION AND [PROPOSED] ORDER CONTINUING INITIAL CASE MANAGEMENT CONFERENCE
        Case 4:18-cv-00268-CW Document 51 Filed 10/11/18 Page 3 of 5



 1 DATED: October 11, 2018

 2

 3
                                       By:          /s/ Bryan H. Heckenlively
 4                                          BRYAN H. HECKENLIVELY
                                       Attorney for UC Defendants
 5
     DATED: October 11, 2018
 6

 7

 8                                     By:         /s/ John Hamasaki
                                           JOHN HAMASAKI
 9                                     Attorneys for Defendant Miller
10

11 DATED: October 11, 2018

12

13                                     By:         /s/ Rachel Lederman
                                           RACHEL LEDERMAN
14
                                       Attorneys for Defendant Mirabdal
15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                             -2-                           18-cv-00268-CW
      STIPULATION AND [PROPOSED] ORDER CONTINUING INITIAL CASE MANAGEMENT CONFERENCE
        Case 4:18-cv-00268-CW Document 51 Filed 10/11/18 Page 4 of 5



 1                      ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)
 2         I, Bryan H. Heckenlively, am the ECF User whose ID and password are being used to file

 3 this document. I hereby attest that concurrence in the filing of this document has been obtained

 4 from the signatories.

 5

 6

 7 DATED: October 11, 2018                             /s/ Bryan H. Heckenlively
                                                   BRYAN H. HECKENLIVELY
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                    -3-                    18-cv-00268-CW
      STIPULATION AND [PROPOSED] ORDER CONTINUING INITIAL CASE MANAGEMENT CONFERENCE
        Case 4:18-cv-00268-CW Document 51 Filed 10/11/18 Page 5 of 5



 1                                      [PROPOSED] ORDER
 2         The Court hereby CONTINUES the Initial Case Management Conference currently set for

 3 November 6, 2018 at 2:30 p.m. to December 18, 2018 at 2:30 p.m. A joint Case Management

 4 Statement is due December 11, 2018. The parties shall meet and confer regarding Rule 26 initial

 5 disclosures, early settlement, ADR process selection, and discovery plan no later than November

 6 27, 2018.

 7         IT IS SO ORDERED.

 8

 9
     DATED: _____________, 2018
10

11

12                                              Honorable Claudia Wilken
                                                United States District Judge
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                   -4-                     18-cv-00268-CW
      STIPULATION AND [PROPOSED] ORDER CONTINUING INITIAL CASE MANAGEMENT CONFERENCE
